DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 6-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 6, the prior art of record fails to teach or suggest a lighting apparatus comprised of, in part, a plurality of first LED dies; at least one second LED die; wherein the plurality of first LED dies have a first size that is different than a second size of the at least one second LED die, such that the plurality of first LED dies operate at a degradation rate that substantially matches a degradation rate of the at least one second LED die due to the respective first and second sizes. Claims 7-16 are allowed due to their dependency upon claim 6. 
Regarding claim 17, the prior art of record fails to teach or suggest a lighting apparatus comprised of, in part, at least one first LED die and at least one second LED die; wherein the at least one first LED die has a first size that is different than a second size of the at least one second LED die, such that the at least one first LED die operates at a degradation rate that substantially matches a degradation rate of the at least one second LED die due to the respective first and second sizes. Claims 18-26 are allowed due to their dependency upon claim 17. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875